[Cite as State v. Smith, 136 Ohio St.3d 1, 2013-Ohio-1698.]




              THE STATE OF OHIO, APPELLEE, v. SMITH, APPELLANT.
            [Cite as State v. Smith, 136 Ohio St.3d 1, 2013-Ohio-1698.]
Criminal     law—R.C.       2919.27(A)(2)—Violation           of   protection   order—R.C.
        2903.214(F)(1)—State must establish that defendant was served with
        order before the alleged violation of the order.
    (No. 2012-0239—Submitted January 23, 2013—Decided April 30, 2013.)
               APPEAL from the Court of Appeals for Franklin County,
                            No. 11AP-512, 2011-Ohio-6730.
                                  __________________
                                SYLLABUS OF THE COURT
To sustain a conviction for a violation of a protection order pursuant to R.C.
        2919.27(A)(2), the state must establish, beyond a reasonable doubt, that it
        served the defendant with the order before the alleged violation. (R.C.
        2903.214(F)(1), construed.)
                                  __________________
        KENNEDY, J.
        {¶ 1} In this appeal, we are asked to determine whether in prosecuting
the crime of violating a civil stalking or sexually-oriented-offense protection order
(“SSOOPO”) under R.C. 2919.27(A)(2), the state must prove that the order was
delivered as required by R.C. 2903.214(F)(1) before the alleged offense occurred.
For the reasons that follow, we conclude that to sustain such a conviction, the
state must establish, beyond a reasonable doubt, that it served the defendant with
the order before the alleged violation. Accordingly, we reverse the judgment of
the court of appeals.
                             I. Facts and Procedural History
        {¶ 2} Shasta Pickens and appellant, Robert L. Smith Jr., began dating in
2009. The two did not live together. Pickens lived at 879 Camden Avenue,
                                 SUPREME COURT OF OHIO




Columbus, Ohio, and Smith lived with his mother. Smith was not on the lease at
the Camden address and did not have a key.
        {¶ 3} Pickens described her relationship with Smith as “rocky” and
marked with “altercations.” She terminated the relationship in early 2010. On
April 12, 2010, Pickens filed a petition in the Franklin County Court of Common
Pleas, pursuant to R.C. 2903.214,1 for an ex parte SSOOPO against Smith.
        {¶ 4} The court granted the petition that day, set a mandatory full
hearing date, and, pursuant to Sup.R. 10.03, issued Form 10.03-E, an ex parte
SSOOPO.2 The SSOOPO ordered Smith “not [to] be present within 500 feet” of
Pickens “wherever [she] may be found, or any place [Smith] knows or should
know [Pickens is] likely to be.”
        {¶ 5} On the day the court issued the SSOOPO, the Franklin County
Clerk of Courts issued an order to serve Smith. The clerk’s order required the
Franklin County Sheriff to serve a certified copy of the SSOOPO and to make a
return of service reporting either personal service on Smith or a failure of service
of the order. Pickens testified that after obtaining the SSOOPO, she showed
Smith a copy of it and told him that he was not allowed to be around her. She
believed that that event had occurred on April 16, 2010. At that point, the sheriff
had not yet served Smith with the order.
        {¶ 6} On April 17, 2010, at approximately 11:00 a.m., Pickens heard a
bang in her basement. She opened the basement door and saw Smith coming up

1. Appellee, the state of Ohio, contends, and a review of the SSOOPO and indictment clearly
shows, that the SSOOPO was issued pursuant to R.C. 2903.214, not R.C. 2929.26, as the lower
courts stated. Our analysis, therefore, addresses R.C. 2903.214 only.

2. The Ohio Constitution, Article IV, Section 5 gives the Supreme Court of Ohio general
superintendence and rule-making authority over courts in this state. This grant of authority
ensures that state courts act in compliance and consistency with the will of the General Assembly.
To ensure the full force of a protection order, the Supreme Court developed forms for state-wide
use following the enactment of the civil stalking-protection-order law. See Sup.R. 10.03 and Form
10.03-E. To comply with R.C. 2903.214(F)(1), trial courts must complete all sections of this form
as directed.




                                                2
                                 January Term, 2013




the stairs. Pickens testified that Smith grabbed her from behind around her neck
and put her in a headlock. He attempted to choke her, and the two began to tussle.
The altercation ended when Pickens’s 14-year-old son and his friend entered the
house. However, Smith did not leave.
       {¶ 7} Pickens called 9-1-1, and Columbus police officers responded.
Smith attempted to flee, but the officers apprehended and arrested him.
       {¶ 8} The return-of-service portion of the clerk of court’s order to serve
reflects that a deputy sheriff personally served Smith with the SSOOPO on the
same day as the altercation. The state does not refute Smith’s contention that
service was not effected until after the incident occurred.
       {¶ 9} On April 27, 2010, Smith was indicted for aggravated burglary, a
misdemeanor charge of violating a protection order or consent agreement (R.C.
2919.27(A)(2)), domestic violence, and resisting arrest. The matter was tried to a
jury, which found Smith guilty of aggravated burglary, violating a protection
order, and resisting arrest. The domestic-violence charge was dismissed upon
Smith’s Crim.R. 29 motion.
       {¶ 10} On appeal to the Tenth District Court of Appeals, Smith argued
that without proof of service, there was insufficient evidence to establish that at
the time of the altercation he knew that there was a protection order in place.
Thus, the state failed to prove that he had “recklessly” violated the order within
the meaning of R.C. 2919.27(A)(2), as recklessness requires perverse disregard of
a known risk. R.C. 2901.22(C). The Tenth District Court of Appeals held,
“Service of the protection order on the defendant is not an element of the crime of
violating a protection order as defined in R.C. 2919.27(A).” State v. Smith, 10th
Dist. No. 11AP-512, 2011-Ohio-6730, ¶ 17. It then concluded that the evidence
was sufficient to permit the jury to conclude that Smith knew of the order, knew
of the risk that his conduct would violate the order, and acted recklessly by
disregarding that risk. Id. at ¶ 18.




                                          3
                               SUPREME COURT OF OHIO




       {¶ 11} We accepted Smith’s discretionary appeal. 131 Ohio St.3d 1539,
2012-Ohio-2025, 966 N.E.2d 893. Smith presents us with a single proposition of
law: “A defendant can only be convicted of violating a protection order under
R.C. 2919.27 if that order has been lawfully served.”
                                II. Law and Analysis
       {¶ 12} Smith argues that an SSOOPO is not criminally enforceable
pursuant to R.C. 2919.27 unless it is issued according to the terms of R.C.
2903.214, which he claims requires service on the defendant.                      R.C.
2903.214(F)(1) states:


               The court shall cause the delivery of a copy of any
       protection order that is issued under this section to the petitioner, to
       the respondent, and to all law enforcement agencies that have
       jurisdiction to enforce the order. The court shall direct that a copy
       of the order be delivered to the respondent on the same day that
       the order is entered.


(Emphasis added.)
       {¶ 13} R.C. 2919.27, under which Smith was charged, reads:


               (A) No person shall recklessly violate the terms of any of
       the following:
               ***
               (2) A protection order issued pursuant to section * * *
       2903.214 of the Revised Code.


(Emphasis added.)




                                          4
                                January Term, 2013




       {¶ 14} Smith claims that he was not lawfully convicted of violating R.C.
2919.27 because the protection order was not “issued pursuant to” R.C. 2903.214.
He argues that the order in this case was not properly issued, because “there is no
non-hearsay evidence that the complaint and order were ever served” as required
by R.C. 2903.214(F)(1) and no evidence that the order was served before the
alleged offense.
       {¶ 15} In response, the state contends that the plain and unambiguous
language of R.C. 2919.27 requires only proof that the defendant recklessly
violated a protection order issued pursuant to R.C. 2903.214, not proof of service.
It adds that Pickens had made Smith aware of the protection order on April 16.
The state also invokes R.C. 2903.214(D)(2)(b) and (E)(2)(a), which, it claims,
demonstrate that protection orders are enforceable upon issuance, not service.
       {¶ 16} A plain reading of R.C. 2919.27(A)(2), however, demonstrates that
it incorporates the requirements of R.C. 2903.214. Therefore, to prove a violation
of R.C. 2919.27(A)(2), the state must prove, beyond a reasonable doubt, all
requirements of R.C. 2903.214, including the requirement that the order be
delivered to the defendant.
       {¶ 17} The parties disagree as to whether in R.C. 2903.214(F)(1),
“delivery” presupposes “service.” The statute is indeed unclear as to what is
meant by the term “delivery.” “Where a statute is found to be subject to various
interpretations, * * * a court called upon to interpret its provisions may invoke
rules of statutory construction in order to arrive at legislative intent.” Meeks v.
Papadopulos, 62 Ohio St.2d 187, 190, 404 N.E.2d 159 (1980). “The object of
judicial investigation in the construction of a statute is to ascertain and give effect
to the intent of the lawmaking body which enacted it * * *.” Slingluff v. Weaver,
66 Ohio St. 621, 64 N.E. 574 (1902), paragraph one of the syllabus. Legislative
intent must be determined primarily from the language of the statute itself.
Stewart v. Trumbull Cty. Bd. of Elections, 34 Ohio St.2d 129, 130, 296 N.E.2d




                                          5
                             SUPREME COURT OF OHIO




676 (1973). Other factors are also relevant. See R.C. 1.49 (listing factors to be
considered in construing ambiguous statutes).
       {¶ 18} The legislature used the words “delivery” and “delivered” in R.C.
2903.214(F)(1).    R.C. Chapter 2903 does not define “delivery,” so we seek
guidance from other sources. Black’s Law Dictionary (9th Ed.2009) defines
“delivery” as “[t]he formal act of transferring something, such as a deed; the
giving or yielding possession or control of something to another.” Id. at 494.
       {¶ 19} Giving effect to the words used in the first sentence of R.C.
2903.214(F)(1), “[t]he court shall cause the delivery * * * to the respondent,” we
hold that it mandates that the court bring about a transfer of possession of a copy
of the SSOOPO to the respondent. The statute requires more than just the court’s
issuing the SSOOPO and ordering its delivery to the respondent. It requires that
the order actually be delivered.
       {¶ 20} R.C. 2903.214 is silent on how the court is to effectuate delivery,
but we hold that “service” and “deliver[y] to the respondent” are synonymous in
this context and that therefore the state must establish beyond a reasonable doubt
that it served the defendant with the order before the alleged violation. Black’s
Law Dictionary defines “service” as “[t]he formal delivery of a writ, summons, or
other legal process.”      (Emphasis added.)    Id. at 1491.    Thus, when R.C.
2903.214(F)(1) requires “delivery” of the order, it is requiring service on the
respondent.
       {¶ 21} Accordingly, R.C. 2903.214(F)(1) requires the court to serve the
SSOOPO upon the respondent. To fulfill this mandate, the court must follow the
requirements of the Rules of Civil Procedure. See R.C. 2903.214(G) (“Any
proceeding under this section shall be conducted in accordance with the Rules of
Civil Procedure * * *”).
       {¶ 22} To interpret delivery to a respondent as requiring something less
than service ignores the mandate of R.C. 2901.04(A) that “sections of the Revised




                                         6
                                January Term, 2013




Code defining offenses or penalties shall be strictly construed against the state,
and liberally construed in favor of the accused.”
       {¶ 23} This interpretation is consistent with R.C. 2903.214(D)(2)(a). That
subsection requires a court issuing an ex parte order to schedule a full hearing and
“give respondent notice” of the hearing and an opportunity to be heard. A trial
court may continue the hearing if “the respondent has not been served with the
petition * * * and notice of the full hearing.”          (Emphasis added.)      R.C.
2903.214(D)(2)(a)(i).
       {¶ 24} The state’s reliance on R.C. 2903.214(D)(2)(b) and (E)(2)(a) as
supportive of its position is misplaced. R.C. 2903.214(D)(2)(b) states that an ex
parte order is not invalidated upon a failure of service or a continuance of the full
hearing. R.C. 2903.214(E)(2)(a) states that the protection order “shall be valid
until a date certain” that may not exceed five years from “issuance.” Nothing in
these provisions nullifies the delivery requirement of R.C. 2903.214(F)(1). In
fact, R.C. 2903.214(D)(2)(a)(i) and (D)(2)(b) reinforce our view that “delivery”
means service by referring to instances in which “the respondent has not been
served” and in which there has been “a failure of service.”
       {¶ 25} In this case, the Franklin County Court of Common Pleas carried
out the mandate of R.C. 2903.214(F)(1) in conformity with our interpretation. On
April 12, 2010, the court granted the petition and issued Form 10.03-E. It also
directed the clerk to issue an order to serve to the sheriff for service upon Smith.
But service was not effected until after the altercation between Pickens and Smith.
       {¶ 26} Because evidence of compliance with the delivery requirement of
R.C. 2903.214(F)(1) before the alleged offense is essential to establishing a
violation of R.C. 2919.27(A)(2), we hold that the evidence was insufficient to
sustain Smith’s conviction pursuant to R.C. 2919.27(A)(2).
       {¶ 27} We make this determination mindful of the importance of
protection orders.   A violation of a properly issued SSOOPO must not be




                                         7
                            SUPREME COURT OF OHIO




countenanced. However, we cannot ignore the defendant’s right to have the
SSOOPO served in conformity with the law.              R.C. 2903.214(F)(1) requires
service upon a respondent. Without proof that service was achieved, a conviction
for violating R.C. 2919.27(A)(2) cannot stand. But the victim and the state often
have recourse. An offender who cannot be prosecuted for conduct that would
have violated the protection order had it been properly served often commits other
crimes during the same incident, such as burglary or assault, for which the
offender may be punished to the full extent of the law.
                                  III. Conclusion
       {¶ 28} The requirements of R.C. 2903.214 are incorporated into R.C.
2919.27(A)(2). R.C. 2903.214(F)(1) requires delivery of the SSOOPO to the
respondent before a violation of R.C. 2919.27(A)(2) can be charged. The only
manner by which the court is able to fulfill this mandate is to serve the SSOOPO.
Therefore, to sustain a conviction for a violation of a protection order pursuant to
R.C. 2919.27(A)(2), the state must establish, beyond a reasonable doubt, that it
served the defendant with the order before the alleged violation. Accordingly, we
reverse the judgment of the court of appeals and remand the matter to the trial
court for proceedings consistent with this decision.
                                                                 Judgment reversed
                                                               and cause remanded.
       PFEIFER, O’DONNELL, and O’NEILL, JJ., concur
       O’CONNOR, C.J., and LANZINGER and FRENCH JJ., dissent.
                              ___________________
       LANZINGER, J., dissenting.
       {¶ 29} Robert L. Smith Jr. was charged with a first-degree misdemeanor
offense of violating a protection order. R.C. 2919.27(A)(2) provides, “No person
shall recklessly violate the terms of * * * a protection order issued pursuant to
section * * * 2903.214 of the Revised Code.” The elements that the state must




                                         8
                                January Term, 2013




prove beyond a reasonable doubt are that on April 17, 2011, in Franklin County,
Smith recklessly violated a civil protection order issued under R.C. 2903.214.
Proof of service or delivery is not needed for a conviction.
       {¶ 30} The majority focuses on the technical service that is to take place
after the order is issued. R.C. 2903.214(F)(1) states:


       The court shall cause the delivery of a copy of any protection order
       that is issued under this section to the petitioner, to the respondent,
       and to all law enforcement agencies that have jurisdiction to
       enforce the order. The court shall direct that a copy of the order be
       delivered to the respondent on the same day that the order is
       entered.


       {¶ 31} I disagree that this provision means that the crime of violating a
protection order may not be charged unless a defendant has first been served with
the order itself. The order has independent force, even apart from service. R.C.
2903.214(E)(2)(a) states that the protection order’s validity dates from its
issuance.
       {¶ 32} One may not be charged with the crime of violating a protection
order under R.C. 2919.27(A) unless that order is “issued,” but the statute is silent
about delivery or service. That is not to say that service may not be relevant in a
specific case. Service may indeed be relevant in determining whether there was
proof beyond a reasonable doubt that the defendant acted recklessly. The state
must prove a mens rea of recklessness—whether a defendant had knowledge of
the order’s existence and yet disregarded it. Without evidence of a defendant’s
knowledge of the order, a jury cannot find that a defendant acted with disregard of
a known risk. See R.C. 2901.22(C) (defining “recklessly”).




                                         9
                             SUPREME COURT OF OHIO




       {¶ 33} Here, however, Pickens gave testimony that, if believed, proved
that she told Smith she had obtained an order and told him what it said. He
ignored the protection order to stay away from Pickens and thereby violated it.
       {¶ 34} I respectfully dissent and would hold that service of the protection
order on the defendant is not an element of the crime of violating a protection
order as defined in R.C. 2919.27(A). I would affirm the judgment of the Tenth
District Court of Appeals.
       O’CONNOR, C.J., and FRENCH, J., concur in the foregoing opinion.
                              __________________
       Ron O’Brien, Franklin County Prosecuting Attorney, and Sheryl              L.
Prichard, Assistant Prosecuting Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Stephen P. Hardwick,
Assistant Public Defender, for appellant.
                             ______________________




                                        10